Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 1 of 24 PageID #: 718




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                        PADUCAH DIVISION
                              CIVIL ACTION NO. 5:18-CV-00068-TBR-LLK


 GEORGE A. LUNA,                                                                                    PETITIONER

 v.

 SCOTT JORDAN                                                                                       RESPONDENT

                                MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Petitioner George Luna’s Petition for Writ of Habeas

 Corpus pursuant to 28 U.S.C. § 2254. [DN 1.] A response was filed by previous Respondent Aaron

 Smith. [DN 12.] Scott Jordan is now the Warden. The Magistrate Judge filed Findings of Fact and

 Conclusions of Law and Recommendation. [DN 25.] Luna filed objections thereto. [DN 31.] This

 matter is now ripe for adjudication. Having conducted a de novo review of the portions of the

 Magistrate Judge’s report to which Luna objected,1 the Court ADOPTS the Magistrate Judge’s

 Report and Recommendations.

                                                    I. BACKGROUND

          Following a jury trial, Petitioner was convicted of first‐degree murder and first‐degree

 arson and was sentenced to life imprisonment. Luna v. Commonwealth, No. 2008‐SC‐000652‐MR,

 2010 WL 4683564 (Ky. Nov. 18, 2010). The Kentucky Supreme Court reversed and remanded for

 “retrial or other proceedings consistent with this opinion.” Id. at 10.




 1
  “It is well-established that the failure to object to any portion of a magistrate judge's report results in a waiver of
 both district-court and appellate review of that portion.” See Smith v. Detroit Fed'n of Teachers, Local 231, 829 F.2d
 1370, 1373 (6th Cir.1987) (“[O]nly those specific objections to the magistrate's report made to the district court will
 be preserved for appellate review; making some objections but failing to raise others will not preserve all the
 objections a party may have.”).


                                                            1
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 2 of 24 PageID #: 719




        Upon remand, following a new trial, Luna was convicted of the same offenses and imposed

 a life sentence for murder and a 20‐year sentence for arson “to be served consecutively with the

 life imprisonment sentence.” Luna v. Commonwealth, 460 S.W.3d 851, 886 (Ky. 2015). On

 February 19, 2015, the Kentucky Supreme Court reversed Petitioner’s arson conviction, finding

 that he was entitled to a directed verdict on that charge. Id. at 884. The Court remanded for “entry

 of a new judgment consistent with this opinion.” Id. at 889. On June 11, 2015, the Court denied a

 rehearing. Id.

        On August 27, 2015, in the Trigg Circuit Court, Petitioner filed a Motion in Vacatur of

 Judgment of Conviction and Sentence, which was essentially a motion to set aside his conviction

 pursuant to Kentucky Rules of Criminal Procedure (RCr) 11.42. Luna v. Commonwealth, No.

 2015‐CA‐001730–MR, 2017 WL 2492589, at *1 (Ky.App., June 9, 2017). The trial court denied

 the motion, and, on June 9, 2017, the Kentucky Court of Appeals affirmed. Id. The present petition

 was filed on May 9, 2018. [DN 1.]

        As this Court agrees with the Magistrate Judge’s findings, this Court will only address

 Luna’s objections.

                                         II. LEGAL STANDARD

        The purpose of the writ of habeas corpus is “to ensure that individuals are not imprisoned

 in violation of the Constitution-not to correct errors of fact.” Herrera v. Collins, 506 U.S. 390, 400

 (1993). “Federal courts are not forums in which to relitigate state trials.” Barefoot v. Estelle, 463

 U.S. 880, 887 (1983).

        The Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

 1214 (April 24, 1996) (“AEDPA”) amended the habeas statute, 28 U.S.C. § 2254, and applies to

 all habeas cases filed after April 25, 1996. The petition in this case was filed after that date, and


                                                   2
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 3 of 24 PageID #: 720




 therefore, the amendments to § 2254 are applicable. See Walker v. Smith, 360 F.3d 561, 563 (6th

 Cir. 2004). “The Antiterrorism and Effective Death Penalty Act of 1996 modified a federal habeas

 court’s role in reviewing state prisoner applications in order to prevent federal habeas ‘retrials’

 and to ensure that state-court convictions are given effect to the extent possible under law.” Bell v.

 Cone, 535 U.S. 685, 693 (2002) (citing Williams v. Taylor, 529 U.S. 362, 403–404 (2000)). The

 habeas statute provides:

        An application for a writ of habeas corpus on behalf of a person in custody pursuant
        to the judgment of a State court shall not be granted unless it appears that--

        (A) the applicant has exhausted the remedies available in the courts of the State; or

        (B)(i) there is an absence of available State corrective process; or

        (ii) circumstances exist that render such process ineffective to protect the rights of
        the applicant.

 § 2254(b)(1). Section 2254(d), as amended by the AEDPA, states:

        (d) An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect to any
        claim that was adjudicated on the merits in State court proceedings unless the
        adjudication of the claim—

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

 § 2254(d). Section 2254(d) “bars relitigation of any claim ‘adjudicated on the merits’ in state court,

 subject only to the exceptions in §§ 2254(d)(1) and (2)” above. Harrington v. Richter, 562 U.S.

 86, 98 (2011).

        Following the modifications set forth by the AEDPA, the Sixth Circuit has explained that

 a state court decision may only be overturned if:



                                                   3
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 4 of 24 PageID #: 721




        1. It ‘[applies] a rule that contradicts the governing law set forth in [Supreme Court
        of the United States] cases,’ or; 2. the state-court decision ‘confronts a set of facts
        that are materially indistinguishable from a decision of [the Supreme Court] and
        nevertheless arrives at a result different from [Supreme Court] precedent;’ or 3. ‘the
        state court identifies the correct governing legal rule from [the Supreme] Court's
        cases but unreasonably applies it to the facts of the particular state prisoner's case;’
        or 4. the state court ‘either unreasonably extends a legal principle from [a Supreme
        Court] precedent to a new context where it should not apply or unreasonably refuses
        to extend that principle to a new context where it should apply.’

 Bailey v. Mitchell, 271 F.3d 652, 655 (6th Cir. 2001) (internal citations omitted); see also

 Williams, 529 U.S. at 406–409; 412–13.

        When performing analysis of a state court decision pursuant to § 2554(d), the first

 requirement is that state courts be tested only against “clearly established Federal law, as

 determined by the Supreme Court of the United States.” In order to be clearly established law, the

 law relied on by the petitioner must be law that was clearly established at the time the state court

 decision became final, not afterward. Williams, 529 U.S. at 380. The federal court is also limited

 to law “as determined by the Supreme Court” only. Id. at 381–82.

        Second, the Court must determine whether the state court decision was “contrary to, or

 involved an unreasonable application of” that clearly established law. Id. at 384. In order to find a

 state court’s application of Supreme Court precedent unreasonable under § 2554, the state court’s

 decision must have been objectively unreasonable. Wiggins v. Smith, 539 U.S. 510, 520 (2003);

 Williams, 529 U.S. at 409 (explaining, “[s]tated simply, a federal habeas court making the

 “unreasonable application” inquiry should ask whether the state court’s application of clearly

 established federal law was objectively unreasonable”). An unreasonable application of federal

 law is distinct and different from an incorrect application of federal law. Id. at 410; see also Macias

 v. Makowski, 291 F.3d 447, 545 (6th Cir. 2002) (holding “the relevant question is not whether the




                                                   4
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 5 of 24 PageID #: 722




 state court’s decision was wrong, but whether it was an unreasonable application of clearly

 established federal law”).

         Therefore, “a federal habeas court may not issue the writ simply because that court

 concludes in its independent judgment that the relevant state-court decision applied clearly

 established federal law erroneously or incorrectly. Rather, that application must also be

 unreasonable.” Williams, 529 U.S. at 411. The Supreme Court has further explained that “[a] state

 court’s determination that a claim lacks merit precludes federal habeas relief so long as ‘fairminded

 jurists could disagree’ on the correctness of the state court’s decision.” Harrington, 562 U.S. at

 101 (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Stated differently, petitioners

 for habeas relief “must show that the state court’s ruling on the claim being presented in federal

 court was so lacking in justification that there was an error well understood and comprehended in

 existing law beyond any possibility for fairminded disagreement.” Id. at 103. The AEDPA

 standard additionally provides that “a determination of a factual issue made by a State court shall

 be presumed to be correct.” § 2254(e)(1). Factual determinations by State courts will not be

 overturned unless objectively unreasonable. § 2254(d)(2). The applicant, or petitioner, bears the

 burden of rebutting the presumption of correctness by clear and convincing evidence. Id.; see also

 Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003) (holding “[u]nder AEDPA, primary or

 historical facts found by state courts are presumed correct and are rebuttable only by clear and

 convincing evidence” (internal quotation marks omitted)). The findings of state appellate courts

 are also accorded the presumption of correctness. Sumner v. Mata, 449 U.S. 539, 546 (1981)

 (holding “[s]ection 2254(d) . . . makes no distinction between the factual determinations of a state

 trial court and those of a state appellate court”).




                                                       5
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 6 of 24 PageID #: 723




         “But there are exceptions to the requirement of AEDPA deference.” Montes v. Trombley,

 599 F.3d 490, 494 (6th Cir. 2010). Specifically, the “substantially higher threshold” set by the

 AEDPA only applies to “claim[s] that w[ere] adjudicated on the merits in State court proceedings.”

 Schriro v. Landrigan, 550 U.S. 465, 473 (2007); § 2254(d)(1). When a petitioner for habeas relief

 seeks review of claims that were not adjudicated on the merits in state court, “then the pre-AEDPA

 standards of review apply.” Montes, 599 F.3d at 494 (citing Cone, 556 U.S. at 472). Under the pre-

 AEDPA standard, “questions of law, including mixed questions of law and fact, are reviewed de

 novo, and questions of fact are reviewed under the clear-error standard.” Id. (citing Brown v. Smith,

 551 F.3d 424, 430 (6th Cir. 2008)). See also Robinson v. Howes, 663 F.3d 819, 823 (6th Cir. 2011)

 (“Claims that were not ‘adjudicated on the merits in State court proceedings’ receive the pre-

 AEDPA standard of review: de novo for questions of law (including mixed questions of law and

 fact), and clear error for questions of fact.”)

         “Under Harrington v. Richter, ‘[w]hen a federal claim has been presented to a state court

 and the state court has denied relief, it may be presumed that the state court adjudicated the claim

 on its merits in the absence of any indication or state-law procedural principles to the contrary.’”

 Barton v. Warden, S. Ohio Corr. Facility, 786 F.3d 450, 460 (6th Cir. 2015), cert. denied sub nom

 (quoting Harrington, 562 U.S. at 99). In situations “when a state court makes clear that it is

 deciding a claim both on the merits and on procedural grounds, [the Sixth Circuit has] held that a

 federal habeas court may nonetheless review that court’s merits analysis and, if appropriate, apply

 AEDPA deference to that adjudication.” Id. at 461 (citing Brooke v. Bagley, 513 F.3d 618, 624

 (6th Cir. 2008)).

                                               III. DISCUSSION

 A. Ground One: Improper admission of testimony by Bill Compton



                                                   6
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 7 of 24 PageID #: 724




        In addressing Luna’s argument of improper admission of testimony by Bill Compton, the

 Magistrate Judge found that the admission of testimony was not improper on three different

 grounds.

        First, the Magistrate Judge held that even if the trial court did err, the error was not of

 constitutional magnitude. [DN 25 at 8.] Luna argues that Compton’s testimony was a violation

 of Daubert. Daubert held that, under the Federal Rules of Evidence, “the trial judge must ensure

 that any and all scientific testimony or evidence admitted is not only relevant, but reliable.”

 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). There is no constitutional

 requirement that evidence be screened through Daubert standards. Bojaj v. Berghuis, 702 F. App’x

 315, 321 (6th Cir. 2017). Rather, “state rules of evidence are the primary safeguard against

 unreliable expert testimony being put before the jury, and the Due Process Clause serves as a

 distant backstop to these rules.” Id.

        Luna argues that the testimony of Compton violated Daubert because it was not relevant

 or reliable. [DN 31 at 4.] The admission of Compton’s testimony was based on the Kentucky

 Rules of Evidence. Luna v. Commonwealth, 260 S.W. 3d 851, 864 (Ky. 2015). “It is not the

 province of a federal habeas court to reexamine state-court determinations on state-law questions.”

 Ege v. Yukins, 485 F.3D 364, 375 (6th Cir. 2007) (citing Estelle v. McGuire, 502 U.S. 62, 68

 (1991)). However, that does not preclude a Court from finding a due process violation. The

 evidentiary ruling must be “so egregious that it results in a denial of fundamental fairness.” Bugh

 v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). The “denial of fundamental fairness turns upon

 whether the evidence is material in the sense of a crucial, critical highly significant factor.” Brown

 v. O’Dea, 227 F.3d 642, 645 (6th Cir. 2000).




                                                   7
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 8 of 24 PageID #: 725




        The Court does not find the admission of Compton’s testimony to be so egregious.

 Compton did not solely rely on accelerants to label the fire “incendiary.” Luna, 260 S.W. 3d 851

 at 864). Compton testified to relying on the “debris, the path traveled by the fire, the lack of

 significant fire load…and the severe and localized damage to the floor where Hendrickson’s body

 was found.” Id. at 866. Luna also had the opportunity to cross-examine and present witnesses

 challenging Compton’s testimony. The Court does not find Compton’s statement labeling the fire

 “incendiary” was a “crucial, critical highly significant factor.” Therefore, Luna was not denied

 fundamental fairness. The Court adopts the Magistrate Judge’s finding on this matter.

        Second, the Magistrate Judge held that the federal court is bound by the state court’s

 holding of no Due Process error. A district court must give deference to a state court finding unless

 the presumption of correctness is refuted by clear and convincing evidence. § 2254(e)(1).

 “Deference does not by definition preclude relief.” Miller-El v. Dretke, 545 U.S. 231, 240 (2005)

 (quoting Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)).

        Luna argues that he has met his burden of clear and convincing evidence. He states that it

 was an unreasonable determination of the facts for Compton to testify that the fire was incendiary

 [DN 31 at 6.] When making its determination, the trial court had access to the arson investigator’s

 report, Luna’s witnesses, and could also rely on affidavits, deposition testimony and existing

 precedent. Luna, 460 S.W. 3d 851, 865 (Ky. 2015) (citing Com v. Christie, 98 S.W.3d 485, 488-

 489 (Ky. 2002). The arson investigator’s report and Luna’s own witnesses provided sufficient

 evidence that Compton used “valid science” for his methodology. Luna, 469 S.W.3d 851, 865.

 The Court does not find that Luna has met his burden of clear and convincing evidence. The Court

 is satisfied with the amount of evidence present for the trial court to base its determination of

 reliability. Therefore, the Court adopts the Magistrate Judge’s finding.



                                                  8
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 9 of 24 PageID #: 726




        Third, the Magistrate Judge held that even if there was a Daubert-based error of

 constitutional magnitude, it was harmless. The Court agrees with Luna that it must first apply

 Chapman and determine whether the error was “harmless beyond a reasonable doubt.” Chapman

 v. California, 368 U.S. 18, 24 (1967). In Chapman, the Court found the error harmful to petitioners

 because the “the state prosecutor’s argument and the trial judge’s instruction to the jury

 continuously and repeatedly impressed the jury”. Id. at 829 (emphasis added). It does not appear

 that the statements made by Compton were so pervasive. Further, there was testimony offered that

 refuted the statements made by Compton. Direct testimony and Luna’s cross-examination of

 Compton elicited testimony about the deficiencies and limitations of the hydrocarbon detector

 used. Luna, 460 S.W. 3d 851, 867. The possible error of Compton’s testimony did not go

 unchecked.

        Further, Luna states in his objections that this error “prevented the jury from giving

 credence not only to Luna’s explanation” about how the fire started. [DN 31 at 7.] He further

 reasoned that this was “indicative of the fact that they found Luna guilty of Arson First.” [Id.]

 However, the Kentucky Supreme Court reversed Luna’s arson conviction. Luna, 460 S.W. 3d

 851, 889. Any error that led to Luna’s arson conviction has been remedied by the Kentucky

 Supreme Court reversing the conviction and is now moot. Luna does not argue that the testimony

 of Compton influenced the jury to find him guilty of first-degree murder. The Court need not

 expound on whether the error was harmless beyond a reasonable doubt. Luna’s argument that he

 is entitled to summary judgment on this claim is moot as well. Even if this Court was inclined to

 grant relief to Luna there is no relief to be granted. Therefore, the Court adopts the holding of

 Magistrate Judge but for different reasoning.

 B. Ground Two: Improper admission of hearsay statements of Hendrickson



                                                 9
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 10 of 24 PageID #: 727




         In addressing Luna’s argument of improper admission of hearsay statements of

  Hendrickson, the Magistrate Judge found that Luna’s claim was without merit for three reasons.

         First, the Magistrate Judge found that even if the admission of testimony was an error, it

  was not one of constitutional magnitude. The Kentucky Supreme Court found that the statements

  by Hendrickson were not hearsay because they were not admitted for the truth of the matter

  asserted. Id. at 872. Luna argues that it was improper for the Kentucky Supreme Court to affirm

  on different grounds than argued. However, this argument ignores clearly established Kentucky

  law. “Yet, it is well settled that we are not bound by the analysis of the Court of Appeals and may

  affirm on any grounds supported by the record.” S. Fin. Life Ins. Co. v. Combs, 413 S.W.3d 921,

  926 (Ky. 2013).

          The Court starts with the premise that “[O]ut of court statements that are testimonial in

  nature are barred by the Sixth Amendment Confrontation Clause unless the witness is unavailable,

  and the defendant had a prior opportunity to cross-examine the witness.” Johnson v. Renico, 314

  F.Supp.2d 700, 706 (E.D. Mich. 2004) (citing Crawford v. Washington, 541 U.S. 36 (2004). This

  is an issue of state law under the Kentucky Rules of Evidence. As such, this Court is bound by that

  finding. See Renico, 314 F.Supp. 2d at 706 (“Any claim that the trial court improperly admitted

  this evidence as an exception to the hearsay rule is therefore noncognizable in federal habeas

  review.”).

         Second, the Magistrate Judge found Luna’s argument that the Confrontation Clause was

  violated does not warrant relief. More specifically, he asserts that the state court did not address

  the issue of specific intent for the forfeiture by wrongdoing exception. [DN 31 at 10.] However,

  the Kentucky Supreme Court did address this issue—albeit not extensively.




                                                  10
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 11 of 24 PageID #: 728




         The Kentucky Supreme Court stated that based on Kentucky law, inference of intent when

  nontestimonial statements are at issue is permissible. Id. (citing Parker v. Commonwealth, 291

  S.W.3d 647 (Ky. 2009)). Due to the amount of evidence—multiple statements to different

  people—there was enough evidence for the trial court to infer intent. In order for the evidence to

  be admitted under the forfeiture exception, the proponent only need to establish a basis by a

  preponderance of the evidence. Id. at 871. This burden was met.

         Luna argues this inference of intent is not permitted under Giles v. California, 554 U.S.

  353 (2008). Under Giles, specific intent is required. However, the Giles Court only decided

  specific intent is necessary for testimonial statements. Id. at 358. The Kentucky Supreme Court

  seemingly found Hendrickson’s statements to be nontestimonial as it allowed an inference of

  intent. Luna, 460 S.W.3d at 872. (“Our evidentiary rule operates for nontestimonial statements

  and, as such, could be interpreted to allow an inference of intent.”). The Court, however, did not

  address this issue at length because it deemed the evidence admissible because it is not hearsay.

  Id. Therefore, even if it was error to admit these statements under the forfeiture by wrongdoing

  exception, the evidence was still admissible as it was not hearsay.

         Finally, the Magistrate Judge found the Court’s finding that Luna received a fair trial to be

  reasonable. The Court agrees. The Court in Luna stated, “Luna did not receive a fundamentally

  unfair trial as a result of the admission of Hendrickson’s statements.” Id. at 873. Based on the

  weight of the evidence the Court considered, this Court agrees that this was a reasonable finding.

  As such, Luna is not entitled to relief.

  C. Ground Three: Improper admission of prior bad acts

         Luna argues the trial court erred in admitting evidence of his prior bad acts at the police

  station following his arrest. The Magistrate Judge found Luna’s argument was without merit.



                                                  11
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 12 of 24 PageID #: 729




         Luna was handcuffed at the police station waiting to be booked. Id. at 873. He stood up

  from his chair and approached a seated trooper. Id. The trooper turned around, found Luna standing

  over him, and pushed Luna away. Id. Luna fell and hit his head on a bench. Id. Luna stood up and

  demanded to be bonded out and even threatened the trooper and the trooper’s family if he was not

  bonded out. Id. He was later taken to the hospital to receive staples to close the wound. Id. The

  Kentucky Supreme Court found the “trial court abused its discretion in allowing the evidence to

  be admitted into evidence at trial.” Id. at 874.

         The Magistrate Judge found this error was not of constitutional magnitude. “[H]abeas relief

  [is] warranted, only if an evidentiary ruling is “so egregious that it results in a denial of

  fundamental fairness.” Ege v. Yukins, 485 F.3d 364, 375 (6th Cir. 2007) (quoting Bugh v. Mitchell,

  329 F.3d 496, 512 (6th Cir. 2003)). “Whether the admission of prejudicial evidence constitutes a

  denial of fundamental fairness turns upon whether the evidence is material in the sense of a crucial,

  critical highly significant factor.” Id. (quoting Brown v. O’Dea, 227 F.3d 642, 645 (6th Cir. 2000)).

  This Court is to give deference to the findings of the state court. Id.

         Here, the Kentucky Supreme Court found the admission of this evidence was harmless

  error because “Luna’s statement to police and Luna’s own trial testimony included mentions of

  the police-station altercation”. Luna, 460 S.W.3d at 874. The Court further stated, “we do not

  believe this prior-bad-acts evidence substantially swayed the jury to convict Luna of first-degree

  murder or first-degree arson.” Id. Luna correctly states the Court reversed his conviction for first-

  degree arson. However, that does not necessarily mean the admission of this evidence contributed

  substantially to sway the jury. Furthermore, if this evidence swayed the jury to convict Luna of

  arson, relief has already been granted for that conviction. Based on the other evidence available to




                                                     12
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 13 of 24 PageID #: 730




  the jury, this Court finds Luna still received a fair trial and this evidence was not so crucial or

  critical as to substantially sway the jury to find Luna guilty of first-degree murder.

  D. Ground Four: Improper Cross-examination of Luna

         Luna argues his Sixth and Fourteenth Amendment rights were violated when the

  Commonwealth cross-examined him on previous fires. At trial, the Commonwealth questioned

  Luna about three fires that occurred at his previous residence in Illinois. Id. at 875. The

  Commonwealth also questioned Luna bout an apartment fire in the early 90s. Id. Luna denied any

  involvement with these fires except for a garage fire he admitted to accidentally starting. Id. He

  also acknowledged he received insurance proceeds from the fires. Id. The Kentucky Supreme

  Court found it was improper to mention these prior bad acts but was harmless error. Id. at 877.

  The Magistrate Judge also found Luna was not entitled to relief because there was no error of

  constitutional magnitude.

         In Luna’s objections, he states this evidence prevented the jury from considering he acted

  in self-defense. “[T]he proper standard by which to gauge the injurious impact of the admission of

  constitutionally infirm evidence is to consider the evidence before the jury absent the

  constitutionally infirm evidence.” Brumley v. Wingard, 269 F.3d 629, 646 (6th Cir. 2001). If the

  Court found that the admission of this evidence rose to a constitutional violation—which it does

  not—Luna still would not be entitled to relief. Without considering the cross-examination about

  the fires, the jury had evidence that Hendrickson had “skull fractures, subdural hemorrhaging, and

  bruises to the brain away from the location of the skull fractures. There was no disagreement in

  the evidence that blunt-force trauma, not fire, caused Hendrickson’s death.” Luna, 460 S.W.3d at

  885. As the Kentucky Supreme Court stated, if the evidence “improperly influenced the jury, it

  caused the jury to convict [Luna] of first-degree arson.” Id. at 877. Hendrickson’s cause of death



                                                   13
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 14 of 24 PageID #: 731




  was blunt force trauma and not related to the fire. Therefore, Luna’s conviction of murder is

  constitutionally sound. The Kentucky Supreme Court already granted Luna relief from the errors

  causing the arson conviction by vacating it.

  E. Ground Five: Admission of Illinois Civil Judgment

         Luna argues his Sixth and Fourteenth Amendment rights were violated when the trial court

  allowed the Commonwealth to admit evidence of an Illinois civil judgment against Luna.

  Progressive Insurance paid under Luna’s policy after a fire at his residence. Id. at 878. Progressive

  obtained a judgment against Luna and his then fiancée on July 13, 2007 for $11, 527.72. Id. The

  entry of this judgment was one day before “Luna’s Firebird burned, for which Luna fraudulently

  attempted to recover insurance proceeds.” Id. The Kentucky Supreme Court held the admission of

  this judgment was proper because it points to motive for murder. Luna objects to this finding

  because “Luna was not the only party found liable pursuant to this judgment”. [DN 31 at 19.]

         “Generally, state-court evidentiary rulings cannot rise to the level of due process violations

  unless they offend some principle of justice so rooted in the traditions and conscience of our people

  as to be ranked as fundamental.” Bugh, 329 F.3d at 512 (internal quotations omitted). Luna argues

  this evidence was admitted in violation of Michelson v. U.S., 335 U.S. 469 (1948). However, the

  Court in Michelson, considered whether it was permissible for the prosecution to cross-examine

  character witnesses. Id. at 473-475. Character evidence is not at issue here.

         The outstanding judgment against Luna is relevant to his motive. The Commonwealth’s

  theory against Luna was Luna burned the Firebird vehicle and attempted to file a fraudulent claim

  with Progressive Insurance. Luna, 460 S.W.3d at 869. Luna asked Hendrickson to help with the

  fraudulent claim and she initially helped. Id. Hendrickson later wanted no part of Luna’s insurance

  scheme and turned Luna into investigators. Id. at 870. “The judgment and its associated financial



                                                   14
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 15 of 24 PageID #: 732




  burden bolster Luna and Hendrickson’s insurance-fraud scheme”. Id. at 878. Luna’s argument that

  this evidence is not connected to the murder because he was not the only liable party holds no

  weight. Therefore, he is not entitled to relief.

  F. Ground Six: Improper Cross-examination

          Luna has withdrawn consideration of this issue. [DN 31 at 21.] The Court recognizes

  Luna’s withdrawal and adopts the Magistrate Judge’s reasoning on this issue.

  G. Ground Seven: Alternative Perpetrator Defense

          Luna argues his Sixth and Fourteenth Amendment rights were violated when the trial court

  denied Luna’s motion to present evidence of an alternate perpetrator. The Kentucky Supreme

  Court found the trial court properly denied Luna’s motion because the evidence did not indicate

  both opportunity and motive as required by Kentucky law. Id. at 881. Luna attempted to admit

  evidence that one of Hendrickson’s ex-boyfriends murdered her. Id. Hendrickson and her ex-

  boyfriend ended their relationship a few months before Luna moved in with Hendrickson. Id. Luna

  asserted the ex-boyfriend abused and threatened Hendrickson’s life. Id. The Kentucky Supreme

  Court held Luna could not present the theory because he was not “entitled to parade before the

  jury every person who bore some dislike for the victim, and that is all Luna did here.” Id. (internal

  quotations omitted).

          Luna cites to McCoy v. Louisiana, 38 S.Ct. 1500 (2018) to support his position. In McCoy,

  the Court restated its position that “the right to defend is personal, and a defendant’s choice in

  exercising that right must be honored out of that respect for the individual which is the lifeblood

  of the law.” Id. at 1507 (internal quotations omitted). However, this does not give a defendant

  complete control over the way a trial proceeds and the evidence admitted. A holding to the contrary

  would render the Rules of Evidence meaningless. “Although prevailing notions of fundamental



                                                     15
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 16 of 24 PageID #: 733




  fairness...require that criminal defendants be afforded a meaningful opportunity to present a

  complete defense…, a defendant's right to present relevant evidence is not unlimited, but rather is

  subject to reasonable restrictions”. Miller v. Brunsman, 599 F.3d 517, 525 (6th Cir. 2010). Here,

  the Kentucky Supreme Court did not err in finding Luna had not presented a sufficient nexus

  between Hendrickson’s murder and her ex-boyfriend. Without more evidence, Luna was not

  entitled to present this theory to the jury. Luna has not pointed to any evidence that the state court’s

  decision was an unreasonable determination of the facts, nor an unreasonable application of clearly

  established federal law. As such, Luna is not entitled to relief.

  H. Ground Eight: Intoxication and Extreme Emotional Disturbance

         Luna argues his Sixth Amendment and Fourteenth Amendment rights were violated when

  the trial court did not instruct the jury on the defense of intoxication and extreme emotional

  disturbance. In order to receive an instruction on the affirmative defense of intoxication and

  extreme emotional disturbance, Kentucky courts require a defendant to assert “some evidence

  justifying a reasonable inference of the existence of a defense”. Luna, 460 S.W. 3d at 882.

         The defense of intoxication requires evidence that “[negates] the existence of an element

  of the offense.” Id. However, Kentucky courts also requires “evidence reasonably sufficient to

  prove that the defendant was so drunk that he did not know what he was doing.” Id. “Simple

  drunkenness is not sufficient; instead, a more advanced degree of drunkenness is required.” Id.

  (internal quotations omitted). The Kentucky Supreme Court found Luna did not submit any proof

  indicating an advanced degree of drunkenness. “[T]he findings of a state court are presumed to be

  correct and can only be contravened if [the petitioner] can show by clear and convincing evidence

  that they are erroneous. Bowling v. Parker, 344 F.3d 487, 497 (6th Cir. 2003). In his objections,

  Luna repeats the evidence that the Kentucky Supreme Court addressed. The Kentucky Supreme



                                                    16
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 17 of 24 PageID #: 734




  Court found Luna did have a blood alcohol content of .209. Luna, 460 S.W.3d at 882. However,

  this was partly due to alcohol he continued to drink after Hendrickson was killed and he drove

  away. Id. The Court also found Luna was able to provide a detailed account of what occurred

  between him and Hendrickson and therefore was not under an advanced degree of drunkenness.

  Id. Luna has not presented this Court with any clear and convincing evidence that he presented

  clear and convincing evidence that he was in an advanced degree of drunkenness. Therefore, he is

  not entitled to relief.

          In order to prove extreme emotional disturbance, “a defendant must offer evidence that he

  suffered a temporary state of mind so enraged, inflamed, or disturbed as to overcome one’s

  judgment, and to cause one to act uncontrollably from an impelling force of the extreme emotional

  disturbance rather than from evil or malicious purposes.” Id. at 883. Luna stated, after Hendrickson

  stabbed him and retrieved a handgun, he thought about his children and the possibility that they

  would grow up without their dad. Id. The Court found that Luna had not presented evidence that

  he was enraged, inflamed, or disturbed at any moment. Id. Here, Luna presents the same evidence.

  He has not provided clear and convincing evidence that the trial court and state Supreme Court’s

  findings were unreasonable. As such, he is not entitled to relief.

  I. Ground Nine: Directed Verdict on Arson

          Luna argues he was entitled to a directed verdict on arson in the first degree and his

  conviction violates due process. The Kentucky Supreme Court talked at length about Luna’s arson

  conviction. The Court found he was in fact entitled to a directed verdict because the evidence

  clearly pointed to Hendrickson dying prior to the fire started and therefore was not occupying the

  trailer. Id. at 884-886. Luna now asks for relief because he argues his murder conviction was

  equally affected.



                                                   17
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 18 of 24 PageID #: 735




          Luna is not entitled to habeas relief because the state court has already granted him relief

  from the arson conviction. Further, Luther has not provided any evidence that that the murder

  conviction is unreasonable or contrary to established Federal law. As the Kentucky Supreme Court

  stated, Luna’s sentence is not altered by the directed verdict on the arson charge because the jury

  made a recommendation of life imprisonment for the murder conviction. That conviction is not

  disturbed by the Court’s finding and Luna has not presented sufficient evidence to hold otherwise.

  Therefore, he is not entitled to relief.

  J. Ground Ten: Prosecutorial Vindictiveness

          Luna argues the prosecution improperly engaged in prosecutorial vindictiveness by seeking

  aggravators after Luna successfully appealed. The Kentucky Supreme Court acknowledged there

  are two methods to prove prosecutorial vindictiveness—actual and presumptive vindictiveness. Id.

  at 887. The Court found Luna did not argue actual vindictiveness, but rather presumptive. Id. The

  Court found there was no presumptive vindictiveness for several reasons. First, the prosecution in

  the second trial was different from the first. Id. Second, the jury convicted on the statutory

  aggravators. Id. at 888. Third, Luna was indicted and tried for a capital crime at both trials. Id.

  Finally, the Court found the extra time the prosecution had due to the granted continuance allowed

  the prosecution more time to exercise its discretion. Id.

          The Magistrate Judge found the Commonwealth did not file the notice of intent to seek

  aggravators until Luna moved to continue his second trial date—not immediately after his appeal.

  The Commonwealth informed Luna on August 23, 2011 that if he withdrew his motion for a

  continuance, he would receive a sentence of no more than life imprisonment with the possibility

  of parole. If he continued with the motion, however, the Commonwealth would look into

  aggravating factors. One week later, the Commonwealth made an official plea offer to Luna and



                                                   18
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 19 of 24 PageID #: 736




  Luna rejected it. Luna, in his objections agrees with this timeline. Luna objects to the Magistrate

  Judge’s finding that the Commonwealth’s statements were during plea negotiations because an

  offer was not made until a week later. However, plea negotiations are not limited to the moment

  the official offer is made.

          The Magistrate Judge cited to Reese v. Warden London Correctional Inst., 2011 WL

  3353850 (S.D. Ohio, July 14, 2011) and this Court finds the case persuasive. In Reese, Reese was

  initially indicted on two counts of aggravated assault. Id. at 1. Reese filed for a continuance which

  was granted. Id. Subsequently, Reese was re-indicted for felonious assault and attempted

  aggravated murder. Id. Reese argued this was due to prosecutorial vindictiveness. The Court found

  Reese had not shown vindictiveness because “after reviewing the evidence…the prosecutor

  concluded that [Reese] had been undercharged…and now that speedy trial time requirements were

  no longer a problem due to [Reese’s] requested continuance, this case should be returned to the

  Grand Jury and re-charged.” Id. at 7. The Court further stated, “[t]hat does not give rise to

  presumption or affirmatively demonstrate that the prosecutor re-indicted Defendant on more

  serious charges in order to punish him for exercising his rights”. Id.

          The same is true here. The prosecution was within its rights to seek the aggravators.

  Without more evidence, Luna has not shown evidence of actual or presumptive vindictiveness.

  Therefore, he is not entitled to relief.

      K. Ground Eleven: Directed Verdict on Robbery Aggravator

          Luna argues there was a lack of evidence to prove he killed Hendrickson in order to steal

  her truck. The Kentucky Supreme Court found Luna did not preserve this issue. Further, Luna

  himself admitted this issue was unpreserved. [DN 12-3 at PageID 220.] However, the state




                                                   19
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 20 of 24 PageID #: 737




  Supreme Court elected to review this issue under a palpable error standard. Luna, 460 S.W.3d at

  888. The Court found no error of any kind. Id.

         Even if this Court found Luna’s claim was not procedurally defaulted—which it does not—

  and evaluated the merits of Luna’s argument, he still is not entitled to relief. The Court found that

  although the evidence was not overwhelming, there was sufficient evidence to reach a jury.

         The prosecution presented evidence that Luna needed to obtain a vehicle to travel to

  different job locations. Id. A friend of Hendrickson also testified that Hendrickson told her Luna

  kept trying to get her vehicles. Id. Hendrickson owned two vehicles at that time but one of them

  was wrecked, leaving only the truck. Id. at 889. The Court found that based on all the evidence, a

  reasonable jury could determine the aggravator applied. Here, this Court finds the same. Luna has

  not provided evidence that it was unreasonable for the Court to allow this argument to proceed to

  the jury. Luna states he had permission to use the truck but does not provide more evidence. His

  bare assertion is not enough. Therefore, he is not entitled to relief.

  L. Ground Twelve: Reversal of Murder Conviction

         Luna argues his conviction for first degree murder cannot stand because it is prejudiced by

  the evidence presented on the arson charge. This Court has previously addressed the evidence

  presented to the jury for the murder conviction. The evidence that supports Luna’s murder

  conviction is distinct from the evidence of the fire. As previously stated, there is no evidence that

  the fire contributed to Hendrickson’s death at all. A reversal of the arson conviction has no bearing

  on Luna’s murder conviction. Luna correctly states the standard the Supreme Court set forth in

  Fahy v. State of Conn., 375 U.S. 85 (1963). The Court stated the appropriate question is “whether

  there is a reasonable possibility that the evidence complained of might have contributed to the




                                                    20
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 21 of 24 PageID #: 738




  conviction.” Id. at 86-87. Here, there is no reasonable possibility that the evidence of the fire

  contributed to Luna’s murder conviction. As such, Luna is not entitled to relief.

  M. Ground Thirteen: Ineffective Assistance of Trial Counsel

              Luna argues the trial court erred in allowing, and trial counsel was ineffective for not

  objecting to, the Commonwealth’s pursuit of a murder conviction with a first‐degree robbery

  aggravator because Luna had not been indicted for first-degree robbery. Additionally, Luna claims

  that the jury should have been instructed on first‐degree robbery during the guilt/innocence phase

  of trial.

              In Kentucky, it is well-established that an aggravating circumstance need not be listed in

  the indictment. See Luna, 2017 WL 2492589 at 2 (citing St. Clair v. Commonwealth, 140 S.W.3d

  510, 560 (Ky. 2004). Therefore, under Kentucky law, it was not error for Luna’s counsel not to

  object to the aggravator. Strickland v. Washington, 466 U.S. 668 (1984) sets for the standard for

  ineffective assistance of counsel. Luna must first show “counsel made errors so serious that

  counsel was not functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.

  Second, the defendant must show that the deficient performance prejudiced the defense.” Id. at

  687. Here, Luna has not shown either. Luna has not shown his counsel made any error and

  therefore cannot show he was prejudiced. As such, Luna is not entitled to relief.

  N. Ground Fourteen: Ineffective Assistance of Appellate Counsel

              Luna’s argument here is almost identical to the previous ground. Here, he argues his

  appellate counsel was ineffective for not presenting his argument in Ground Thirteen to the

  Kentucky Supreme Court on appeal. Again, an error must be present, and the error must prejudice

  the defendant in order to show ineffective assistance. As stated above, there was no error

  committed at the trial level. Without an error on the trial level, Luna’s appellate counsel was not



                                                      21
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 22 of 24 PageID #: 739




  ineffective by not presenting this issue on appeal. Therefore, Luna is not entitled to relief on these

  grounds.

  O. Ground Fifteen: Ineffective Assistance of Counsel: Self-Defense

          Finally, Luna argues his counsel was ineffective by failing to argue he was immune from

  criminal prosecution under KRS §503.085(1). KRS §503.085(1) states in relevant part, “A person

  who uses force as permitted in KRS 503.050, 503.055, 503.070, and 503.080 is justified in using

  such force and is immune from criminal prosecution and civil action for the use of such force,

  unless the person against whom the force was used is a peace officer”. “Because immunity is

  designed to relieve a defendant from the burdens of litigation, it is obvious that a defendant should

  be able to invoke KRS 503.085(1) at the earliest stage of the proceeding.” Rodgers v. Com., 285

  S.W.3d 740, 755 (Ky. 2009). The Commonwealth has the burden to prove probable cause exists

  to proceed with prosecution. Id.

          Here, even if Luna’s counsel moved for a Rodgers hearing pre-trial there is not a reasonable

  probability that the Commonwealth would not have proven probable cause. “Probable cause is not

  a high bar.” D.C. v. Wesby, 138 S. Ct. 577, 586 (2018). The evidence presented at trial certainly

  would have been enough to meet the probable cause standard.

          If this Court determined Luna’s counsel committed an error by failing to move for a

  Rodgers hearing pre-trial, he still is not entitled to relief. Strickland requires the defendant be

  prejudiced by the error. Here, Luna still would have faced trial because the probable cause standard

  was met. It cannot be said that he was prejudiced in his defense by not having a hearing. Further,

  the jury was instructed on the theory of self-defense and rejected Luna’s argument. As such, Luna

  is not entitled to relief.

  P. Certificate of Appealability



                                                   22
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 23 of 24 PageID #: 740




         Before Petitioner may appeal this Court's decision, a certificate of appealability must issue.

  28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate of appealability (COA) may issue

  “only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

  U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483 (2000).

         “Where a district court has rejected the constitutional claims on the merits, ... [t]he

  petitioner must demonstrate that reasonable jurists would find the district court's assessment of the

  constitutional claims debatable or wrong.” Slack, 529 U.S. at 484. This Court finds that no

  reasonable jurist would find it debatable that Luna’s claims have merit. As such a COA is denied.




                                                   23
Case 5:18-cv-00068-TBR-LLK Document 33 Filed 06/17/20 Page 24 of 24 PageID #: 741




                                            IV. Conclusion

          The above matter having been referred to the United States Magistrate Judge, who has

  filed his Findings of Fact and Conclusions of Law, objections having been filed thereto, and the

  Court having considered the same,

          IT IS HEREBY ORDERED that the Court ADOPTS the Findings of Fact and

  Conclusions of Law as set forth in the report submitted by the United States Magistrate Judge.

          IT IS FURTHER ORDERED that Petitioner's petition for writ of habeas corpus

  pursuant to 28 U.S.C. § 2254 [DN 1] IS DISMISSED.

         IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED as to each

  claim asserted in the petition.

         IT IS SO ORDERED.




                                                                        June 16, 2020




  cc: George A. Luna
      222876
      KENTUCKY STATE REFORMATORY
      3001 W. Highway 146
      LaGrange, KY 40032
      PRO SE




                                                 24
